Appeal from a judgment of the Supreme Court (Bradley, J.), entered April 16, 1991 in Ulster County, upon a verdict rendered in favor of plaintiffs.
The jury found that defendants were negligent and that their negligence was the proximate cause of the accident. Plaintiff Sylvia Robinson was awarded $250,000 in damages and her husband was awarded $50,000 in damages based on his cause of action for loss of consortium. According to expert testimony at trial, Robinson suffered from chronic postwhiplash syndrome, vertebral subluxation and brachia neuralgia as a result of her accident. It was also opined that her injuries and pain were permanent and that her activities were dramatically limited on a permanent basis. She was also diagnosed as suffering from posttraumatic stress disorder as a result of the accident and that this condition could be permanent. Under these circumstances and the record before us, insofar as the verdict did not materially deviate from what would be deemed reasonable compensation, we cannot say that it was excessive (see, CPLR 5501 [c]).
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is affirmed, with costs.